                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

ROY BENJAMIN TAYLOR                               §
INSTITUTIONAL ID No. 2089517,                     §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                § Civil Action No. 5:19-CV-239-M
                                                  §
PEDRO J. SERNA, JR., et al.                       §
                                                  §
                                                  §
                       Defendants.                §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff did not file objections, and the Magistrate Judge’s recommendation is now

ripe for review.     The District Court reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       Plaintiff’s Complaint is therefore DISMISSED WITH PREJUDICE as frivolous and for

failure to state a claim upon which relief can be granted.

       SO ORDERED, this 26th day of February, 2020.
